







EXHIBIT 10.58






















Juniper Networks, Inc.


Indemnification of Directors and Officers












August 1, 2003

















































--------------------------------------------------------------------------------



Juniper Networks, Inc.
Indemnification Trust with Contingent Insurance Indemnity Policy
Term Sheet


Trust:
Juniper Networks, Inc. Indemnification Trust (the "Trust")



Date of establishment:
June 23, 2003



Grantor:
Juniper Networks, Inc. (also referred to as the "Company'')



Beneficiaries:
Persons party to an indemnification agreement with the Company that provides
that they are to be beneficiary of the Trust (each such person is referred to as
a "Beneficiary''). It is currently anticipated that such persons will be past,
present and future directors of the Company, corporate officers appointed by the
Board of Directors of the Company and certain named positions (e.g. Director or
VP of Investor Relations, Director of Tax, Treasurer, etc.). Such persons could
also include certain other persons serving as directors, officers, employees,
partners, trustees, agents or fiduciaries of other entities at the request or
for the convenience of or to represent the interests of the Company (each of the
foregoing, an "Indemnified Agent"). Once a person becomes a Beneficiary of the
Trust, he or she will remain a Beneficiary despite his or her resignation,
removal or other failure to continue as a member of the board, covered officer
or Indemnified Agent.



Trust Corpus:
Initial contribution of $25 million (the "Opening Amount"). Company may, but
shall be under no obligation to make additional contributions to the Trust from
time to time in the future. Company to review trust on an annual basis in order
to determine whether to make additional contributions.



Term:
Indefinite. May be terminated by written consent of the Company and 66 2/3% of
Voting Beneficiaries (as defined below). May be terminated by the Company
effective on each 5 year anniversary of the Trust's formation. Termination of
Trust will be prospective only and will not adversely affect any demand for
indemnification received by the Trustee prior to the effective date of
termination.



Domicile of Trust:
Delaware



Trustee:
Bank of New York (Delaware). Any successor Trustee must be a U.S. bank or trust
company domiciled or with a branch in the State of Delaware which:



•is authorized under state or federal law to exercise corporate trust powers,
•has a combined capital and surplus in excess of $50 million, and
•is subject to supervision or examination by federal or state authority.





--------------------------------------------------------------------------------



Grantor's rights/obligations:
The Company will have the authority to direct the Trustee to invest the Trust
corpus in Eligible Securities. Eligible Securities consist of money market
funds, certain bank certificates of deposit or time deposits, treasury
securities, certain government securities, certain municipal securities and
certain corporate bonds. No investment may have a final maturity in excess of
one year and at least 20% of the fund must be available within 90 days at all
times. No more than 15% of the portfolio may be invested in securities of a
single issuer, except in the case of treasury securities or money market
securities.



Annually, the Trust will distribute any Surplus Income (as defined below) to the
Company, unless a claim on the Trust is then pending. For purposes of the Trust
Agreement, "Surplus Income" will be amounts held in the Trust on December 31 of
each year in excess of the greater of (i) the Opening Amount, and (ii) the
amount held in Trust immediately following any additional contribution made by
the Company to the Trust corpus. The Trustee will determine the market value of
the trust assets as of December 31 of each year for the purpose of determining
the amount of Surplus Income, if any, then existing.


Upon termination of the Trust, The Company will have the right to any residual
amounts remaining in the trust (net of any outstanding claims).


Beneficiaries'
Representative:
A Beneficiaries' Representative will be selected to act as the representative of
the Beneficiaries with respect to the Trust. All communications by the
Beneficiaries with the Trustee will go through the Beneficiary Representative.
The Beneficiaries' Representative will be responsible to convey Beneficiary
demands for payment to the Trustee and otherwise deal in a representative
capacity with the Company.



Lisa C. Berry shall be the initial Beneficiaries' Representative.


Amendment of Trust:
The Trust Agreement may be amended upon written consent ofthe Company, and
two-thirds of the Voting Beneficiaries provided that no such amendment shall
deny, limit or otherwise modify the then existing rights of any Beneficiary who
does not so consent, with respect to his or her indemnification rights for any
act or occurrence prior to the time of such amendment. Any amendment affecting
the rights and obligations of the Trustee, or otherwise potentially increasing
the Trustee's liability, will also require the consent of the Trustee.



''Voting Beneficiaries" is defined to mean (i) if no Change in Control shall
have occurred at the time of any action by the Voting Beneficiaries, all then
living Beneficiaries who at such time are, or within the preceding three year
period were, officers or directors of Grantor, or (ii) if a Change in Control
shall have occurred prior to the time of any action by the Voting Beneficiaries,
all then living Beneficiaries who were also Voting Beneficiaries immediately
prior to the Change in Control.






--------------------------------------------------------------------------------



Purpose of Trust:
The purpose of the Trust is to establish a bankruptcy-remote pool of assets as
security or as a secondary or alternative source of funding for the Company's
indemnification obligations to Beneficiaries arising from their activities in
their capacity as directors, officers or Indemnified Agents in the event the
Company does not or is financially incapable of providing indemnification. The
Company's indemnification obligations include advancing ("Advances"), and paying
losses in respect of damages, judgments, fines, penalties or amounts paid in
settlements (to the extent that such settlement is reasonably approved in
advance by the Company) ("losses"). The primary source of funding for
indemnification will remain the Company. However, a Beneficiary of the Trust
may, but will not be obligated to, seek Advances and/or payment of Losses
directly from the Trust without first making an indemnification claim against
the Company. The Company's, and therefore the Trust's, ability to provide
indemnification is subject to certain legal limitations described under "Claims
Not Covered by the Trust."



Corporate and Legal
Protections for D&Os:
The Company has established several protections that help insulate the Company's
directors and officers who act in good faith from personal liability. First, the
Company has robust internal policies and procedures with respect to corporate
decision making and disclosure. These internal policies and procedures provide a
valuable framework in which directors and officers can comply with their
fiduciary duties. Second, as a Delaware corporation, the business judgment rule
provides protection to directors who rely on information provided by management
and advisors in making business decisions and who otherwise act with due care.
Third, the Company's certificate of incorporation, to the fullest extent
permitted by law, exculpates directors from personal liability for breaches of
their fiduciary duties as directors. Fourth, the Company's certificate of
incorporation provides for mandatory indemnification of the Company's directors
and officers as well as of other persons serving any other entity or enterprise
at the request of the Company, to the fullest extent permitted by law. Fifth,
the Company will enter into new indemnification agreements with its directors
and senior officers that provide for mandatory Advances and indemnification for
Losses by the Company. These indemnification agreements will, among other
things, place the burden of proof on the Company to establish that an
indemnified person is not entitled to indemnity.



Claims Not Covered by the
Trust:
The Trust will be permitted to make Advances and pay Losses to the same extent
as the Company is permitted to make such payments. Generally, the Company will
have undertaken to make Advances to Beneficiaries and to pay Losses of
Beneficiaries to the fullest extent permitted by law in connection with a claim
against a Beneficiary arising from any act or omission in his or her capacity as
a director or officer or Indemnified Agent of the Company. It is anticipated
that the Trust will make such Advances or pay such Losses to the extent







--------------------------------------------------------------------------------



that the Company does not or is financially incapable of doing so.


The foregoing notwithstanding, the Company (and, therefore, the Trust) are
currently legally prohibited from indemnifying the following:


•Losses in respect of amounts paid by an officer or director in settlement of an
action brought by or in right of the Company;
•Expenses, including fees, charges and disbursements of legal counsel, and
Losses incurred by an officer or director if he or she is adjudged to be liable
to the Company (unless the court in which such matter is brought, or the
Delaware Chancery Court determines that such person is fairly and reasonably
entitled to be indemnified for such expenses as such court deems proper);
•Expenses, including fees, charges and disbursements of legal counsel, and
Losses incurred by an officer or director if there has been a determination by a
Reviewing Party (as described below) that the officer or director:
** did not act in good faith in a manner that he or she believed to be in or not
opposed to the best interests of the Company, or
** with respect to a criminal action or proceeding, had reasonable cause to
believe that their conduct was unlawful.
•Any other Losses or expenses which, if indemnified, would violate public policy
(e.g., Losses resulting from breaches of federal securities laws).
In addition, the indemnification agreement that the Company will enter into with
each Beneficiary will provide that the Company will not be obligated to:
•Provide Advances or indemnify Losses incurred in connection with an action
initiated by the Beneficiary, other than
(i) actions to enforce the Beneficiary's right to indemnification, (ii) actions
brought with the approval of the Board of Directors, and
(iii)
as otherwise required under Delaware law;

•Indemnify expenses incurred in an action to enforce or interpret the
indemnification agreement if a court determines that each of the material claims
of the Beneficiary was not made in good faith or is frivolous; and
•Indemnify expenses and Losses incurred in an action brought against the
Beneficiary under Section 16(b) of the Securities Exchange Act of 1934, as
amended.






--------------------------------------------------------------------------------



Reviewing Party:
Under the terms of the indemnification agreement to be entered into with each
Beneficiary, the party responsible for determining whether a Beneficiary is
legally permitted to be indemnified by the Company (the "Reviewing Party'') will
be as follows:

* If the Beneficiary is an officer or director at the time that an
indemnification claim is made upon the Company, and there has not been an
unfriendly change in control, the Reviewing Party will be (i) members of the
Board of Directors who are not a party to the action underlying the
indemnification, or (ii) a committee of the Board of Directors composed of such
directors, or (iii) if there are no such directors, or such directors or
committee so determines, Independent Counsel
* If the Beneficiary is not a current officer or director at the time that an
indemnification claim is made upon the Company and there has not been an
unfriendly change in control, the Reviewing Party will be the Company's C.E.O.
or C.F.O.
* If there has been an unfriendly change in control, the Reviewing Party will be
Independent Counsel
* If, instead of seeking indemnification directly from the Company, a
Beneficiary seeks to be indemnified through the Trust, the Reviewing Party will
be Independent Counsel, unless the Beneficiary expressly requests for the
Reviewing Party to be the members of the Board of Directors who are not party to
the action underlying such indemnification claim (in which event the Reviewing
Party will be the members of the Board of Directors who are not party to the
action underlying such indemnification claim).
* If a Beneficiary seeks indemnification from the Company and the Trust
simultaneously, the Reviewing Party will be Independent Counsel, unless the
Beneficiary expressly requests for the Reviewing Party to be the members of the
Board of Directors who are not party to the action underlying such
indemnification claim (in which event the Reviewing Party will be the members of
the Board of Directors who are not party to the action underlying such
indemnification claim).
Independent Counsel will be Grover Brown, a former Chancellor of the Delaware
Court of Chancery. If Chancellor Brown is no longer able to fill such position
or no longer meets the requirement of "independence" at the time a determination
is to be made, another firm or individual will be designated by the Company's
Board of Directors.


Contingent Insurance
Indemnity Policy:
The Trust or the Company will purchase an insurance policy which will only
respond in the event that the Trust is not permitted to make an indemnification
payment to or on behalf of a Beneficiary. The policy would provide coverage only
in cases where the law or public policy prohibits indemnification by the Trust.
It would not cover bankruptcy or change of control situations.







--------------------------------------------------------------------------------



The insurance policy would cover principally:


* Settlements of derivative claims where the Beneficiary makes a payment to the
Company and the Trust cannot indemnify the director or officer pursuant to
Section 145 (c) of the DGCL.


* Any losses (including attorneys fees and expenses) of a Beneficiary if the
Beneficiary is adjudged to be liable to the Corporation and the Trust is not
permitted to make the indemnification payment.


* Any losses (including attorneys fees and expenses) of a Beneficiary adjudged
to have violated federal securities laws and that the Trust cannot make an
indemnification payment because it is against public policy or it is prohibited
by DGCL.


* The policy will have no deductibles or with limits equal to the $15 million
(same as limits on expiring D&O policy).






--------------------------------------------------------------------------------











Indemnification Trust Agreement




























































--------------------------------------------------------------------------------



INDEMNIFICATION TRUST AGREEMENT


INDEMNIFICATION TRUST AGREEMENT, dated June 23, 2003 (this “Agreement”), among
Juniper Networks, Inc., a Delaware corporation (“Grantor”), and The Bank of New
York (Delaware), a Delaware banking corporation, as trustee (“Trustee”), whose
address is White Clay Center, Route 273, Newark, Delaware 19714, and Lisa C.
Berry, as the initial representative of the Beneficiaries (the initial
“Beneficiaries' Representative”).


PRELIMINARY STATEMENT


Grantor entered into, and from time to time may in the future enter into,
Indemnification Agreements (as defined in Section 3.1) with certain directors
and executive officers of Grantor, as well as certain other persons serving as
directors, officers, employees, partners, trustees, agents or fiduciaries of
other entities at the request of or for the convenience of or to represent the
interests of Grantor, pursuant to which, among other things, Grantor has
obligated itself to indemnify and advance costs and expenses of each such
director, executive officer or other person arising from an Indemnifiable Event
(as defined in Section 1.1) to the maximum extent permitted by law.


Grantor hereby establishes a trust for the benefit of the Beneficiaries (as
defined in Section 3.1) and agrees promptly to deliver to the Trustee
$25,000,000 to be held in trust and paid under the terms of this Agreement. By
establishing and funding such trust, Grantor is intending to provide assurance
to the Beneficiaries of the availability of amounts contributed hereunder to
make payments to which the Beneficiaries are entitled under the Indemnification
Agreements.


Grantor has determined that establishment of such trust is necessary in order
for Grantor to attract and retain the most qualified directors and officers.


NOW, THEREFORE, the Trustee accepts the trust created hereby (the “Trust”) and
agrees that it will hold all property which it may receive hereunder, IN TRUST,
for the purposes and upon the terms and conditions hereinafter stated and
Grantor and the Trustee agree as follows:


ARTICLE I
DEFINITIONS


1.1    Certain Defined Terms. The following terms, as used herein, shall
have the following respective meanings:


“Adverse Determination” has the meaning specified in Section 4.13.
“Beneficiary” has the meaning specified in Section 3.1.






--------------------------------------------------------------------------------



2


“Beneficiaries' Representative Losses” has the meaning specified in Section 4.9.


“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are required or permitted to be closed.


“Change in Control” shall mean, and shall be deemed to have occurred if, on or
after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Grantor acting in such capacity or a
corporation owned directly or indirectly by the stockholders of Grantor in
substantially the same proportions as their ownership of stock of Grantor,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Grantor representing more than
50% of the total voting power represented by Grantor's then outstanding Voting
Securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of Grantor and
any new director whose election by the Board of Directors or nomination for
election by Grantor's stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
(iii) the stockholders of Grantor approve a merger or consolidation of Grantor
with any other corporation other than a merger or consolidation which would
result in the Voting Securities of Grantor outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of Grantor or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the
stockholders of Grantor approve a plan of complete liquidation of Grantor or an
agreement for the sale or disposition by Grantor of (in one transaction or a
series of related transactions) all or substantially all of Grantor's assets.


“Claim” shall mean any threatened, pending or completed action, suit,
proceeding, arbitration or other alternative dispute resolution mechanism
whether brought by or in the right of the Company or otherwise, or any hearing,
inquiry or investigation that Beneficiary in good faith believes might lead to
the institution of any such action, suit, proceeding, arbitration or other
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other, or any appeal therefrom.


“Collateral” has the meaning specified in Section 4.13.


“Compensation Agreement” has the meaning specified in Section 4.10.






--------------------------------------------------------------------------------



3


“Eligible Securities” shall mean those securities described on Exhibit C, as
such Exhibit may be amended and restated from time to time by Grantor with the
consent of the Beneficiaries' Representative. Any amendment and restatement of
Exhibit C shall be set forth in a written instrument that (i) is executed on
behalf of Grantor and the Beneficiaries' Representative (including execution in
counterparts), (ii) is delivered to the Trustee and (iii) expressly states that
it is intended as an amendment and restatement of Exhibit C to this Agreement.
Amendments to Exhibit C shall be effective upon delivery to the Trustee.


“Expenses” with respect to any Beneficiary, shall have the meaning set forth in
such Beneficiary's Indemnification Agreement.


“Expense Advance” shall mean an advance payment of Expenses arising from or
relating to any Claim by reason of (or arising in part out of) an Indemnifiable
Event.


“Five Year Anniversary” has the meaning specified in Section 6.1.
“Income Surplus” has the meaning specified in Section 4.4.
“Independent Legal Counsel” shall mean Grover Brown, unless he no longer meets
the standard of “independence” in the next sentence or is no longer willing to
serve as such. “Independence” for purposes of the preceding sentence means an
attorney or firm of attorneys who shall not have otherwise performed services
for Grantor or any Beneficiary within the last three years (other than with
respect to matters concerning the rights of one or more Beneficiaries under an
Indemnification Agreement). If the named Independent Legal Counsel resigns, is
unable to perform its duties as Independent Legal Counsel or no longer meets the
standard of “independence” set forth in the preceding sentence, another person
or firm meeting the standard of independence set forth in the preceding sentence
shall be selected by the Board of Directors of Grantor; provided, however, that
if a Change in Control has occurred the selection of a successor Independent
Legal Counsel shall be made by Grantor's Board of Directors but shall be subject
to the approval of at least two-thirds of the Voting Beneficiaries. Grantor
shall notify the Trustee, the Beneficiaries Representative and each of the
Beneficiaries promptly following the appointment of any successor Independent
Legal Counsel.


“Indemnifiable Event” shall mean any event or occurrence, whether occurring on,
prior to, or after the date of this Agreement, related to (i) the fact that
Beneficiary is or was a director, officer, employee, trustee, agent or fiduciary
of Grantor, or any subsidiary of Grantor, or is or was serving at the request of
Grantor as a director, officer, employee, trustee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, or (ii) any action or inaction on the part of Beneficiary while
serving in any capacity set forth in clause (i), including, without limitation,
any breach of duty, neglect, error, misstatement, misleading statement,
omission, or other act done or wrongfully attempted by Beneficiary, or any of
the foregoing alleged by any claimant, in any such capacity.






--------------------------------------------------------------------------------



4


“Indemnification Agreement” has the meaning specified in Section 3.1.


“Losses” shall mean (i) any amounts or sums which Beneficiary is legally
obligated to pay as a result of a Claim or Claims made against Beneficiary for
Indemnifiable Events including, without limitation, damages, judgments, fines,
penalties and sums or amounts paid in settlement (if such settlement is approved
in advance by the Company) of a Claim or Claims, and (ii) to the extent not paid
in advance pursuant to the terms of an Indemnification Agreement or this
Agreement for any reason, Expenses.


“Opening Amount” has the meaning specified in Section 4.2.


“Reviewing Party” with respect to each request by the Beneficiaries’
Representative for indemnification for Losses shall mean the Independent Legal
Counsel.


“Scheduled Termination Date” has the meaning specified in Section 6.1.


“Termination Notice” has the meaning specified in Section 6.1.


“Trust Fund” has the meaning specified in Section 4.1.


“UCC” has the meaning specified in Section 4.13.


“Voting Beneficiaries” shall mean (i) if no Change in Control shall have
occurred at the time of any action by the Voting Beneficiaries, all then living
Beneficiaries who at such time are, or within the preceding three year period
were, officers or directors of Grantor, or (ii) if a Change in Control shall
have occurred prior to the time of any action by the Voting Beneficiaries, all
then living Beneficiaries who were also Voting Beneficiaries immediately prior
to the Change in Control. The determination of the Beneficiaries' Representative
as which Beneficiaries are Voting Beneficiaries at any given time shall be
determinative of such issue and may be relied upon by Grantor and the Trustee
for any purpose under this Agreement.


“Voting Securities” shall mean any securities of Grantor (or a surviving entity
as described in the definition of a “Change in Control”) that vote generally in
the election of directors.


ARTICLE II
THE TRUST


2.1    Appointment of Trustee; Declaration of Trust. Grantor hereby appoints The
Bank of New York (Delaware) as trustee of the Trust effective as of the date
hereof to have all the rights, powers and duties set forth herein. The Bank of
New York (Delaware) hereby confirms the receipt in trust from the Grantor of
$25,000,000, constituting the initial Trust Fund. The Bank of New York
(Delaware) hereby declares that the Trustee will hold the Trust Fund upon the
trusts set forth herein and for the use and benefit of the Beneficiaries.






--------------------------------------------------------------------------------



5


2.2    Purpose of Trust. THE SOLE PURPOSE OF THE TRUST IS TO PROVIDE ASSURANCE
TO THE BENEFICIARIES OF THE AVAILABILITY OF AMOUNTS TO MAKE PAYMENTS TO WHICH
THE BENEFICIARIES ARE ENTITLED UNDER THE INDEMNIFICATION AGREEMENTS. Except in
connection with the foregoing or as otherwise expressly provided in this
Agreement, the Trustee, as trustee of the trust established pursuant to this
Agreement, shall not (i) engage in any business or activity, (ii) have any
property, rights or interests, whether real or personal, tangible or intangible,
(iii) incur any legal liability or obligations, whether fixed or contingent,
matured or unmatured, other than in the normal course of the administration of
the trust created hereunder or (iv) subject any of its property or assets to any
mortgage, pledge, lien, security interest or other claim or encumbrance, other
than in favor of the Trustee, the Beneficiaries' Representative or the
Beneficiaries in accordance with the provisions of this Agreement.


2.3    Name. For ease of reference, the Trust created hereby shall be known as
“Juniper Networks Trust.”.


2.4    Office. The office of the Trust shall be in care of the Trustee,
addressed to The Bank of New York (Delaware), White Clay Center, Route 273,
Newark, Delaware 19714, Attention: Corporate Trust Administration, or at such
other address within the State of Delaware as the Trustee may designate by
written notice to the Grantor and the Beneficiaries.


ARTICLE III


THE BENEFICIARIES AND THE
BENEFICIARIES’ REPRESENTATIVE


3.1    The Beneficiaries. The beneficiaries of the Trust (each, a “Beneficiary”)
shall be all persons who are parties to an indemnification agreement with
Grantor substantially similar to the form attached as Exhibit A (each, an
“Indemnification Agreement”); provided, however, that if there is a Change in
Control of Grantor no person or persons shall be entitled to be Beneficiaries
who were not Beneficiaries prior to such Change in Control. Grantor shall
promptly notify the Beneficiaries' Representative and the Trustee of a Change in
Control. The Beneficiaries' Representative may also notify the Trustee of a
Change in Control, and the Trustee shall be entitled to rely upon any notice of
a Change in Control delivered to it by either Grantor or the Beneficiaries'
Representative. A list of the Beneficiaries as of the date of this Agreement is
attached as Exhibit B. Any individual who is or becomes a Beneficiary shall
remain a Beneficiary despite his or her resignation, removal, or other failure
to continue to be an officer, director, agent or employee of Grantor or any of
its subsidiaries or any other relevant enterprise during the term of this
Agreement.






--------------------------------------------------------------------------------



6




3.2    New Beneficiaries. If, prior to a Change in Control, an individual not
listed in Exhibit B enters into an Indemnification Agreement with Grantor
providing that such person is to be a beneficiary of the Trust created hereby,
Grantor shall promptly notify the Trustee, the Beneficiaries’ Representative and
the Independent Legal Counsel of such additional Beneficiary by delivering to
the Trustee, the Beneficiaries’ Representative and the Independent Legal Counsel
an updated Exhibit B which has been certified by the Secretary of Grantor to be
accurate and to have been prepared in good faith. The Trustee, the
Beneficiaries’ Representative and the Independent Legal Counsel shall have the
right to rely on the accuracy and completeness of the most recent Exhibit B so
received by it. Any individual who enters into an Indemnification Agreement with
Grantor prior to a Change in Control providing that such person is to be a
beneficiary of the Trust shall be a Beneficiary regardless of whether Exhibit B
is so amended and delivered to the Trustee and the Beneficiaries’
Representative.


3.3    Beneficiaries’ Representative. All communications or demands made by and
among the Trustee and the Beneficiaries are to be made through the individual
then designated as the Beneficiaries' Representative. The Beneficiaries’
Representative shall have the exclusive right under this Agreement to make
demands from time to time on the Trustee to direct payment to one or more of the
Beneficiaries.


3.4    Identity of the Beneficiaries’ Representative. The initial Beneficiaries'
Representative shall be Lisa C. Berry. Upon the death, resignation or removal of
the initial or any subsequent Beneficiaries' Representative, the Beneficiaries'
Representative shall be selected (i) by Grantor's Board of Directors, if no
Change in Control has occurred, or (ii) by written action of a majority of the
Voting Beneficiaries, if a Change in Control has occurred. Grantor shall notify
the Trustee and each of the Beneficiaries in writing promptly following the
selection of any successor Beneficiaries' Representative of the selection of
such successor Beneficiaries' Representative. The Trustee shall be entitled to
rely on the appointment of the initial Beneficiaries' Representative unless
notified in a writing by Grantor of a change in the Beneficiaries'
Representative. The Trustee shall then be entitled to rely on such subsequent
appointment from and after the date such notice is received by the Trustee. The
Trustee shall be entitled to rely on the accuracy and completeness of a written
list delivered to the Trustee by Grantor, and certified by the Secretary of
Grantor to be accurate and to have been prepared in good faith, identifying the
individuals who constitute the Beneficiaries. In the absence of an effective
appointment of a Beneficiaries' Representative, Grantor or any Beneficiary may,
after ten days' written notice to Grantor and all Beneficiaries, petition a
court of competent jurisdiction at the expense of Grantor for appointment of a
Beneficiaries' Representative who need not be a Beneficiary, but shall in no
event be an officer or director of Grantor elected or appointed after a Change
in Control unless such person was also a Beneficiary prior to such Change in
Control. The designation or appointment of a successor Beneficiaries'
Representative shall become effective only upon the execution of a counterpart
of this Agreement, whereby such successor Beneficiaries' Representative shall
assume and become bound by all the duties and responsibilities under this
Agreement and each Indemnification Agreement covered by this Agreement.






--------------------------------------------------------------------------------



7


ARTICLE IV


THE TRUST FUND


4.1    Trust Fund. The Trustee shall hold all property received by it hereunder
as one fund which, together with the income and gains there from and additions
thereto, shall constitute the “Trust Fund.” Except as set forth in Section 6.1,
and to the fullest extent permitted by applicable law, the Trust is irrevocable.
Except as set forth in Section 4.4 of this Agreement, nothing in this Agreement
shall authorize Grantor to make any reduction in or withdrawal from the Trust
Fund prior to termination of the Trust in accordance with the provisions of this
Trust Agreement.


4.2    Opening Amount. Concurrently with the establishment of the Trust, Grantor
is delivering to the Trustee the sum of $25,000,000 in cash (the “Opening
Amount”), the receipt of which is hereby acknowledged by the Trustee, to be held
IN TRUST in accordance with the terms of this Agreement. Nothing contained
herein shall preclude Grantor from making additional contributions of funds from
time to time to the Trustee to be held IN TRUST as part of the Trust Fund.
Grantor shall perform an annual review of the Trust Fund and the status of
pending or threatened Claims. Grantor may, in its sole discretion, decide to
make additional contributions at any time and from time to time to be held IN
TRUST as part of the Trust Fund.


4.3    Monthly Reports. The Trustee agrees to provide monthly reports to Grantor
and the Beneficiaries' Representative with respect to the Trust Fund. The
Trustee shall keep full accounts of all of his receipts and disbursements. The
Trustee’s financial statements, books, and records with respect to the Trust
Fund shall be open to inspection by Grantor or the Beneficiaries' Representative
or their representatives at all reasonable times during normal business hours of
the Trustee and may be audited not more frequently than once in each fiscal year
by an independent certified public accountant engaged by the Beneficiaries'
Representative.


4.4    Income Surplus. If (i) the market value of the Trust Fund on any December
31, during the term of the Trust, commencing with December 31, 2003, shall
exceed the greater of (x) the Opening Amount, and (y) the amount held in the
Trust Fund immediately following the then most recent additional contribution to
the Trust Fund, if any, made by Grantor pursuant to Section 4.2 (such greater
amount is referred to as the “Income Surplus”), and (ii) there shall not be any
claim then pending upon the Trust for an Expense Advance or indemnification of a
Loss as of such December 31, the Trustee shall pay to Grantor from the Trust
Fund on the tenth (10th) Business Day following such December 31, an amount
equal to such Income Surplus. If as of any December 31, there is either (1) no
Income Surplus, or (2) a claim pending upon the Trust for an Expense Advance or
indemnification of a Loss, no amount shall be paid to Grantor under this Section
4.4 in respect of such December 31.






--------------------------------------------------------------------------------



8




4.5    Direction of Investment. Except as set forth herein, Grantor shall have
the exclusive right to direct the investment of the Trust Fund, provided,
however, that such investments shall be limited solely to investments in
Eligible Securities. The Trustee shall have no duty to review or recommend
investments. If for any reason investments in any Eligible Securities as
directed by Grantor cannot be made, or if Grantor shall fail to direct the
Trustee pursuant to written instructions as to how to invest the Trust Fund, the
Trustee shall invest in the Authorized Money Market Fund, as such term is
defined in Exhibit C. If the Trustee is required to make a distribution pursuant
to Section 4.6 at a time when the Trust Fund has insufficient cash to cover such
distribution, the Trustee shall seek the written direction of Grantor with
regard to which Trust investments to liquidate in order to cover the required
distribution. Grantor shall respond to the Trustee in writing within forty-eight
(48) hours to any such request by the Trustee for direction with regard to which
Trust investments to liquidate in order to cover the required distributions.


4.6    Distributions to Beneficiaries From Trust Fund. The Trustee shall make
distributions to a Beneficiary from the Trust Fund only upon demand of the
Beneficiaries’ Representative. Each such demand shall be submitted by the
Beneficiaries’ Representative to the Trustee, in writing, signed by the
Beneficiaries’ Representative, with a copy of such demand, the accompanying
certificate and other relevant information delivered by the Beneficiaries’
Representative to Grantor. Each such demand shall (1) state the name of the
Beneficiary on whose behalf such demand is made, (2) certify that a copy of the
demand is being delivered by the Beneficiaries' Representative simultaneously to
Grantor, and (3) be accompanied by the appropriate certificate referred to in
Section 4.6(a)(i) or (ii).


(i)    Each demand upon the Trust for an Expense Advance shall be delivered by
the Beneficiaries’ Representative to the Trustee, and shall be substantially in
the form of Exhibit D; or


(ii)    Each demand upon the Trust for indemnification for any Losses (other
than a demand upon the Trust solely for and Expense Advance) shall be delivered
by the Beneficiaries’ Representative to the Trustee, and shall be substantially
in the form of Exhibit E.


(b)Five (5) Business Days after a demand is made under Section 4.6(a)(i) of this
Agreement by the Beneficiaries’ Representative for an Expense Advance, the
Trustee shall distribute funds to the Beneficiary as specified in such demand in
the amount and manner set forth therein unless prior to the making of such
payment, Grantor has notified the Beneficiaries’ Representative and the Trustee
that it shall promptly pay the amount so demanded to the Beneficiary directly,
and does so within two Business Days. The rights of the Beneficiaries to demand
and receive distributions from the Trustee in respect of an Expense Advance
shall not be affected or diminished in any way by the existence of any dispute
between the named Beneficiary and Grantor or any alleged right of offset in
favor of Grantor, and the Trustee shall be entitled to rely upon the demand of
the Beneficiaries’ Representative pursuant to Section 4.6(a)(i) in






--------------------------------------------------------------------------------



9


making distributions from the Trust Fund in respect of an Expense Advance. Such
distributions shall be made notwithstanding any notice or demand by or on behalf
of Grantor that the distributions should not be made because any Beneficiary is
not entitled to some or all of the amount of such distributions or for some
other reason.


(a)As soon as practicable after a demand is made under Section 4.6(a)(ii) of
this Agreement by the Beneficiaries' Representative for indemnification for
Losses, but in no event more than five (5) Business Days thereafter, the
Beneficiaries' Representative shall submit the matter to the Reviewing Party for
a determination, which shall be reflected in a written opinion of the Reviewing
Party, as to whether such indemnification is permissible under the relevant
Indemnification Agreement and applicable law. The Reviewing Party shall
immediately deliver copies of the Reviewing Party’s written opinion to Grantor
and the Beneficiaries' Representative, with a copy to the Trustee. If the
Reviewing Party’s written opinion states that making payment of all or a portion
of the requested indemnification is so permissible, then the Trustee shall make
payment of the relevant amount to the relevant Beneficiary as soon as
practicable, but in no event more than two (2) Business Days thereafter. If the
Reviewing Party’s written opinion states that none of the requested
indemnification is so permissible, then the Trustee shall take no further action
with respect to the relevant demand, unless a court of competent jurisdiction
has determined that the Beneficiary is entitled to all or a portion of the
requested indemnification. If a court of competent jurisdiction has determined
that the Beneficiary is entitled to all or a portion of the requested
indemnification and the Beneficiaries’ Representative has provided to the
Trustee and Grantor a copy of the relevant judgment or order, then the Trustee
shall make payment of the relevant amount to the relevant Beneficiary as soon as
practicable after receipt of such judgment or order, but in no event more than
five (5) Business Days thereafter. The rights of the Beneficiaries to demand and
receive distributions from the Trustee in respect of a such demand shall not be
affected or diminished in any way by the existence of any dispute between the
named Beneficiary and Grantor or any alleged right of offset in favor of
Grantor. Any distributions required pursuant to this Section 4.6(c) shall be
made notwithstanding any notice or demand by or on behalf of Grantor that the
distributions should not be made because any Beneficiary is not entitled to some
or all of the amount of such distributions or for some other reason.


(a)If, at any time, the Trustee does not have sufficient funds to satisfy all
pending demands of Beneficiaries in full, including demands of the
Beneficiaries' Representative made pursuant to Section 4.10, the Trustee shall
first make payment in full of amounts owing to the Trustee, second, shall make
payment in full of all amounts owing to the Beneficiaries' Representative under
Section 4.11, and, thereafter, shall, upon the written direction of the Grantor
or the Beneficiaries’ Representative, make payments to all Beneficiaries pro
rata in respect of their then pending demands for which payment is then due in
accordance with the terms of Section 4.6.


4.7    Taxes. It is the intent of the parties hereto that the Trust will be
treated as a grantor trust for federal and state income tax purposes and that
Grantor will be treated as the owner of all assets of the Trust for such
purposes. Grantor shall prepare






--------------------------------------------------------------------------------



10


or cause to be prepared for and filed on behalf of the Trust all income tax
returns and governmental reports required by law. Pursuant to Section 671 of the
Internal Revenue Code of 1986, as amended, Grantor shall include in the
calculation of its consolidated taxable income and consolidated federal income
tax liability or that of its parent, if any, all items of income, deduction and
credit attributable to the investment, accumulation, and distribution of corpus
or income or any other asset of the Trust. The fiscal year and fiscal quarters
of the Trust for all purposes shall be the same as that of Grantor. Grantor
agrees to pay any and all taxes on the Trust Fund or the income thereof or which
the Beneficiaries or the Trustee would otherwise be required to pay with respect
to the interest of any person or persons therein, and, if requested, to provide
the Trustee with proof of payment.


4.8    Duties and Responsibilities of the Beneficiaries’ Representative. The
Beneficiaries’ Representative (and any successor Beneficiaries’ Representative)
shall have the following affirmative duties and responsibilities:


(a)    to demand payment from the Trustee on a Beneficiary’s behalf for Expense
Advances or indemnification for Losses as set forth in this Agreement and the
Indemnification Agreement between the Beneficiary and Grantor upon receipt of
the written certificates and other information referred to in Section 4.6(a);


(b)    generally to use good faith efforts to cause Grantor and the Trustee to
discharge their respective responsibilities under this Agreement and, to the
extent relevant to this Agreement, the responsibilities of Grantor under each
Indemnification Agreement, including the bringing of legal actions and
proceedings as appropriate; and


(c)    to perform any and all additional responsibilities specifically
identified in this Agreement.






--------------------------------------------------------------------------------



11


4.9    Indemnification of the Beneficiaries' Representative. The Beneficiaries'
Representative shall not be liable for any action taken or omitted by the
Beneficiaries' Representative in good faith and believed by the Beneficiaries'
Representative to be authorized hereby or within the rights or powers conferred
upon the Beneficiaries' Representative hereunder, or taken or omitted by the
Beneficiaries' Representative in accordance with advice of counsel (which
counsel may be of the Beneficiaries' Representative's own choosing and which
counsel may include, but need not be limited to, Grantor's in-house counsel),
and shall not be liable for any mistake of fact or error of judgment or for any
acts or omissions of any kind unless caused by willful misconduct or gross
negligence of the Beneficiaries' Representative. The Beneficiaries'
Representative shall have no duty or obligation to investigate any claim or
statement made by any Beneficiary and in carrying out its duties hereunder the
Beneficiaries' Representative shall be entitled to rely on any oral statement or
written document or certificate that it receives from a Beneficiary. Grantor
agrees to indemnify the Beneficiaries' Representative and hold the
Beneficiaries' Representative harmless against any and all liabilities, losses,
claims, actions, suits, costs, expenses, (including reasonable fees, charges and
disbursements of counsel), and damages of any kind whatsoever (together
“Beneficiaries’ Representative Losses”) incurred by the Beneficiaries'
Representative hereunder, except for Beneficiaries' Representative Losses
resulting from the Beneficiaries' Representative's own willful misconduct or
gross negligence.


4.10    Expenses and Compensation. Grantor shall pay the Beneficiaries’
Representative’s expenses in acting as Beneficiaries’ Representative hereunder,
including reasonable fees and charges of counsel and any agents engaged by the
Beneficiaries’ Representative to assist the Beneficiaries’ Representative in
such capacity and other Beneficiaries’ Representative Losses incurred by the
Beneficiaries’ Representative in acting as Beneficiaries’ Representative under
this Agreement. Grantor shall also pay the Beneficiaries’ Representative
reasonable compensation for the Beneficiaries’ Representative’s services as
Beneficiaries’ Representative hereunder (which shall be set forth in a separate
agreement between Grantor and the Beneficiaries’ Representative (a “Compensation
Agreement”), a copy of which, and of any amendments thereto, shall be delivered
by Grantor to the Trustee). The Beneficiaries’ Representative shall be permitted
to demand payment from the Trust Fund amounts constituting Beneficiaries’
Representative Losses and any amount owing to the Beneficiaries’ Representative
under any Compensation Agreement, to the extent that such amounts have not been
paid by Grantor to the Beneficiaries’ Representative. Any such demand by the
Beneficiaries’ Representative shall be submitted to the Trustee, in writing,
signed by the Beneficiaries’ Representative, and accompanied by a certificate
stating (i) that such demand is being made for payment pursuant to Section 4.10
of this Agreement, (ii) the amount demanded and an explanation in reasonable
detail regarding the background of the claim and copies of invoices received by
the Beneficiaries’ Representative in connection with any Beneficiaries
Representative Losses (but, in the case of invoices in connection with legal
services, any reference to legal work performed or to expenditures made that
would cause Beneficiaries’ Representative to waive any privilege accorded by
applicable law shall not be included with the invoice), (iii) that the
Beneficiaries’ Representative has previously made demand for payment upon
Grantor not less than ten (10) Business Days prior to






--------------------------------------------------------------------------------



12


delivery of the demand to the Trustee, and (iv) that no part of the amount then
being demanded from the Trust Fund has been previously received from Grantor. A
copy of each demand and certificate shall be delivered simultaneously to Grantor
by the Trustee. As soon as practicable after such demand is made by the
Beneficiaries’ Representative, the Trustee shall distribute funds to the
Beneficiaries’ Representative specified in such demand in the amount and manner
set forth therein.


4.11    Administrative Powers of the Trustee. The Trustee shall have power, in
its sole discretion, to do any of the following:


(a)    to cause any investment to be registered and held in the name of one or
more of its nominees, or one or more nominees of any system for the central
handling of securities;


(b)    to collect and receive any and all money and other property due to the
Trust Fund and to give full discharge therefor; and


(c)    to make investment and investment decisions to the extent contemplated by
Section 4.5.


4.12    Suspension of Payment on Indemnification Claims. Notwithstanding any
other provision of this Agreement, the Trustee may suspend payment on any demand
for Expense Advances or indemnification for Losses, or any other distribution
out of the Trust Fund contemplated by this Agreement, and shall be excused from
making such distribution during any period (a) in which an order or decree of a
court of competent jurisdiction is in effect prohibiting such payment, (b) if
the Trustee shall have received notice in writing of the commencement and
pendency of any action, suit or proceeding challenging payment of any demand for
Expense Advances or indemnification for Losses or other distribution from the
Trust Fund in a court of competent jurisdiction and prior to the final
disposition thereof, or (c) if the Trustee, upon advice of counsel, shall have
reasonably determined that payment thereof might expose the Trustee to personal
liability.


4.13    Adverse Determination. If he trust arrangement created hereby is held to
be invalid or ineffective by a court of competent jurisdiction or (ii) if for
any reason the trust arrangement created hereby is held or deemed to create a
security interest in asset in the Trust, whether in connection with the
bankruptcy of one of the parties hereto or otherwise (an “Adverse
Determination”), then under such circumstances it is intended that the
relationship of the parties shall be Grantor as debtor, Trustee as securities
intermediary and Beneficiaries' Representative as secured party for the benefit
of the Beneficiaries. To that end, this Agreement shall be a security agreement
within the meaning of Article 9 of Uniform Commercial Code as in effect from
time to time in the State of Delaware (“UCC”), and pursuant hereto, to secure
the obligation of Grantor to indemnify Beneficiaries, Grantor hereby grants the
Beneficiaries' Representative for the benefit of the Beneficiaries a continuing
security interest in, and pledges all right title and interest in and to, the
following (for purposes of this Section 4.13, the “Collateral”):






--------------------------------------------------------------------------------



13




(a)the Trust account with the Trustee and the Trust Fund, and any certificates
or instruments representing or evidencing the Trust Fund, and all cash,
investment property, interest, dividends, rights and other property at any time
and from time to time received, receivable or otherwise issued, distributed or
distributable in respect of or in exchange for any or all of the Trust Fund;


(b)all other investment property and other property hereafter issued, delivered
or deliverable to Trustee in substitution for or in addition to any of the
foregoing, all certificates and instruments representing or evidencing such
other property and all cash, investment property, interest, dividends, rights
and other property at any time and from time to time received, receivable or
otherwise issued, distributed or distributable after the date hereof in respect
of or in exchange for any or all thereof; and


(c)all proceeds of all of the foregoing.


If the Trust is deemed to create a security interest, Grantor and, at the
direction of Beneficiaries' Representative, Trustee shall execute such other
documents and instruments as Beneficiaries' Representative may reasonably
require from time to time to perfect and protect its first priority security
interest in the Collateral under applicable law, including filing by Grantor of
any continuation statements evidencing such security interest and all other
financing statements reasonably requested to be filed by the Beneficiaries'
Representative. In the event of an Adverse Determination, Beneficiaries'
Representative shall have and shall be deemed to have had all the rights and
remedies of a secured party under Article 9 of the UCC and may exercise any of
the rights and remedies available to it under the UCC as in effect from time to
time in the State of Delaware or otherwise available to it, including, without
limitation, sale, assignment or other disposal of the Collateral in exchange for
cash or credit. Grantor agrees that a demand for Expense Advances or
indemnification for Losses is also a notice of disposition under Section 9-611
of the UCC and that five (5) Business Days is reasonable notice if notice of a
disposition is required under Section 9-611 of the UCC. Furthermore, Grantor
agrees that any Beneficiary may be the purchaser of the Collateral consisting of
Cash, Corporate Securities, Government Securities or Municipal Securities at a
private sale without notice because the Collateral is of a type sold on a
recognized market or the subject of widely distributed standard price
quotations. Beneficiaries' Representative shall provide Trustee with an Adverse
Determination Notice as soon as practicable, although failure to provide such
notice shall not affect the rights or obligations of the parties hereunder,
except that Beneficiary shall not take any action with respect to Trustee as
securities intermediary until such notice is provided. Except for the amounts
due to Trustee pursuant to Section 7.3, Trustee waives any right of set-off,
banker's lien or other lien or claim it may have to the Collateral.


Grantor covenants and agrees that it shall not pledge, assign, hypothecate or
transfer its interest in the Trust account or the Trust Fund. Grantor further
covenants and agrees that it shall not so direct Trustee, and Trustee agrees
that it will not acknowledge or agree to any such pledge, assignment,
hypothecation or transfer.






--------------------------------------------------------------------------------



14




The parties hereby agree that notwithstanding anything contained herein to the
contrary, the Trustee shall have no duty or obligation of any kind to monitor
this Section 4.13. The parties further agree that the Trustee shall have no duty
or obligation to file any document or instrument or financing statement in
connection with Section 4.13, except as directed in writing by the
Beneficiaries' Representative.


ARTICLE V


RESIGNATION, REMOVAL, OR DEATH OF TRUSTEE


5.1    Resignation of Trustee. The Trustee may resign at any time by delivering
his written resignation to Grantor, with a copy to the Beneficiaries'
Representative. Such resignation shall take effect upon appointment of a
successor pursuant to Section 5.3.


5.2    Removal of Trustee. Grantor and the Beneficiaries' Representative, acting
together, may remove the Trustee at any time by delivering to the Trustee the
instruments described in Section 5.3.


5.3    Appointment of Successor Trustee.


(a)    Removal of the Trustee and the appointment of a successor Trustee shall
take effect thirty (30) days following delivery to the Trustee of (i) an
instrument in writing removing the Trustee and appointing such successor,
executed by Grantor and accompanied by a certificate in writing signed by the
Beneficiaries' Representative stating that two-thirds of the Voting
Beneficiaries agree to such removal and appointment, and (ii) an acceptance in
writing, executed by such successor. The Trustee may agree to an earlier
effective date. Upon the resignation or dissolution of the Trustee, the
successor Trustee shall be appointed by Grantor with the written approval of the
Beneficiaries' Representative, and a writing to such effect and an acceptance in
writing, as referred to above, shall be delivered to the Trustee or the
Trustee's legal representative.


(b)    All of the provisions set forth herein with respect to the Trustee shall
relate to each successor with the same force and effect as if such successor had
been originally named as Trustee hereunder.


(c)    If a successor is not appointed within sixty (60) days after the Trustee
gives notice of his resignation pursuant to Section 5.1, or within sixty (60)
days after the Trustee's dissolution, the Trustee or the Beneficiaries'
Representative may apply to any court of competent jurisdiction at the expense
of the Trust for appointment of a successor.


(d)    Any successor Trustee appointed hereunder shall be a bank or trust
company domiciled or with an office or branch in the State of Delaware which:
(i) is authorized under state or United States federal law to exercise corporate
trust powers,






--------------------------------------------------------------------------------



15


(b)has a combined capital and surplus in excess of $50,000,000, and (c) is
subject to supervision or examination by United States federal or state
authority.


5.4    Transfer of Fund to Successor. Upon appointment of a successor Trustee as
set forth above, the Trustee shall transfer and deliver the Trust Fund to such
successor.


ARTICLE VI


DURATION, TERMINATION, AND AMENDMENT OF TRUST


6.1    Term. The Trust and this Agreement shall continue until terminated in
accordance with this Section 6.1. The Trust and this Agreement may be terminated
(i) upon the written consent of Grantor and the Beneficiaries' Representative
(acting upon the direction of two-thirds of the Voting Beneficiaries), or (ii)
by Grantor (by action of its Board of Directors) on the fifth anniversary of the
date of establishment of the Trust, or on any later five year anniversary of
such date (the fifth anniversary of the date of establishment of the Trust, and
each later five year anniversary of such date, are each referred to as a “Five
Year Anniversary”); provided , however, that no such unilateral termination by
Grantor shall be effective for a period of seven (7) years following the date of
a Change in Control. No termination of the Trust or this Agreement shall be
deemed to reduce or forgive any obligation that Grantor may otherwise have to a
Beneficiary for any Expense Advances or for indemnification of Losses pursuant
to Grantor's Certificate of Incorporation or Bylaws or any contractual
arrangement, including, without limitation, an Indemnification Agreement,
between Grantor and any Beneficiary. Termination of the Trust and this Agreement
shall operate prospectively only, so that all provisions of this Agreement shall
remain in full force and effect as to any Claim asserted prior to the effective
date of termination relating to an Indemnifiable Event that occurs prior to the
effective date of termination. Grantor shall notify the Trustee and the
Beneficiaries' Representative of the termination of the Trust and this Agreement
by delivering to the Trustee and the Beneficiaries' Representative (a) an
instrument in writing executed by Grantor together with a certified copy of the
resolution of Grantor's Board of Directors authorizing such termination and, (b)
in the case of a termination undertaken with the consent of two-thirds of the
Voting Beneficiaries, written evidence of the consent thereto of two-thirds of
the Voting Beneficiaries. To be effective, the notice and accompanying documents
referred to in the preceding sentence (the “Termination Notice”) must be
delivered by Grantor to the Trustee and the Beneficiaries' Representative not
later than one hundred eighty (180) days prior to the Five Year Anniversary on
which the Trust is to be terminated, in the case of a unilateral termination by
Grantor, or such other period as may be agreed by the parties (with the
Beneficiaries' Representative acting upon the direction of two-thirds of the
Voting Beneficiaries). A copy of the Termination Notice shall also be sent by
Grantor to each Beneficiary promptly following Grantor's delivery thereof to the
Trustee and the Beneficiaries' Representative. Except as provided in the
sentence next following this sentence, the termination of the Trust and this
Agreement as permitted hereby shall be effective (x) in the case of a unilateral
termination by Grantor, on the later of (1) the Five Year Anniversary set forth
in the Termination Notice, and (2) the






--------------------------------------------------------------------------------



16


date that is the seven (7) year anniversary of a Change in Control, if one shall
have occurred, and (y) in the case of termination with the consent of Grantor
and two-thirds of the Voting Beneficiaries, on the later of ( 1) the date set
forth in Termination Notice (unless a later date shall have been provided for in
the consents of Beneficiaries included as part of the Termination Notice, in
which case the termination date shall be the date set forth in such consents)
and (2) ten (10) Business Days following the date of receipt by the Trustee of
the Termination Notice. If the date on which the termination of the Trust and
this Agreement would otherwise be effective pursuant to the preceding sentence
(the “Scheduled Termination Date”) is not a Business Day, the termination of the
Trust and this Agreement shall be effective on the Business Day next following
the Scheduled Termination Date.


6.2    Distribution Upon Termination. When this Trust is terminated in
accordance with Section 6.1, the Trustee shall, upon the direction of Grantor,
distribute the Trust Fund to Grantor less any full and adequate provision for
any distributions to be made pursuant to any outstanding demands for payment
under Section 4.6 and any amounts payable pursuant to Sections 4.10 and 7.3.


6.3    Amendment of Trust Instrument. This Agreement may not be amended except
upon the written consent of Grantor and the Beneficiaries' Representative
(acting upon the direction of two-thirds of the Voting Beneficiaries) and, as to
any matter contained in Article VI or otherwise potentially increasing any
liability of the Trustee, with the written consent of the Trustee, provided,
however, that no such amendment shall deny, limit or otherwise modify the then
existing rights of any Beneficiary who does not so consent. Notice of such
amendment shall be given to the Trustee by an instrument in writing executed by
Grantor and the Beneficiaries' Representative acknowledged in the same form as
this Agreement, together with a copy of the resolution of the Board of Directors
of Grantor certified by the Secretary thereof authorizing such amendment.
Grantor shall send a copy of such notice to each individual Beneficiary.


ARTICLE VII


RIGHTS AND OBLIGATIONS OF THE TRUSTEE


7.1    Duties of the Trustee. The duties and liabilities of the Trustee shall at
all times be limited to those expressly stated in this Agreement. The Trustee
shall discharge its duties hereunder with the care, skill, prudence, and
diligence under the circumstances then prevailing that a prudent person acting
in a like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims. The Trustee shall not be
liable for any loss sustained by the Trust Fund by reason of the purchase,
retention, sale, or exchange of any investment in good faith and in accordance
with Grantor's directions and the provisions of this Agreement.






--------------------------------------------------------------------------------



17




7.2    Indemnification of the Trustee. The Trustee shall not be liable for any
action taken or omitted by him in good faith and believed by him to be
authorized hereby or within the rights or powers conferred upon him hereunder,
or taken or omitted by him in accordance with advice of counsel (which counsel
may be of the Trustee's own choosing and which may be in-house counsel of the
Trustee), and shall not be liable for any mistake of fact or error of judgment
or for any acts or omissions of any kind unless caused by willful misconduct or
gross negligence. Grantor agrees to indemnify the Trustee and hold it harmless
against any and all liabilities, losses, claims, expenses, suits, costs,
expenses, (including reasonable fees, charges and disbursements of counsel), and
damages of any kind and nature whatsoever incurred by him hereunder, except for
liabilities, losses, claims, actions, suits costs, expenses, and damages
incurred by the Trustee resulting from its own willful misconduct or gross
negligence.


7.3    Expenses and Compensation. The Trustee shall pay from the Trust Fund, to
the extent not paid by Grantor, the Trustee's reasonable expenses of
administration of the Trust, including reasonable fees and charges of counsel
(including in­ house counsel) and any agents engaged by the Trustee to assist
him in such administration. Grantor shall pay the Trustee reasonable
compensation for his services as Trustee hereunder and the Trustee shall have a
lien on the Trust Fund for such compensation and expenses until paid in full.


7.4    Rights of the Trustee.


(a)    The Trustee accepts the trust hereby created and agrees to perform its
duties hereunder with respect to the same but only upon the terms of this
Agreement. No implied covenants or obligations shall be read into this
Agreement. The Trustee shall not be personally liable under any circumstances,
except (x) for its own willful misconduct or gross negligence or (y) for taxes,
fees or other charges on, based on or measured by any fees, commission or
compensation received by the Trustee in connection with the provision of its
services hereunder. In particular, but not by way of limitation:




(i)The Trustee shall not be personally liable for any error of judgment made in
good faith;


(ii)The Trustee shall not be required to take any action that is inconsistent
with the purposes of the Trust set forth in Section 2.2;


(iii)No provision of this Agreement shall require the Trustee to expend or risk
its personal funds, or otherwise incur any financial liability in the
performance of its rights or powers hereunder, if the Trustee shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured or provided
to it;


(iv)Under no circumstances shall the Trustee be personally liable for any
indebtedness or obligation of the Trust or Grantor;






--------------------------------------------------------------------------------



18


(v)The Trustee shall not be liable for the default or misconduct of the Grantor
or the Beneficiaries' Representative and shall not be liable for any act or
omission taken at the direction of Grantor or the Beneficiaries' Representative;
and


(vi)Every provision of this Agreement relating to the Trustee shall be subject
to the provisions of this Section 7.4.


(b)The Trustee shall incur no liability to anyone in acting upon any signature,
instrument, notice, resolution, request, consent, order, certificate, report,
opinion, bond or other document or paper believed by it to be genuine and
believed by it to be signed by the proper party or parties. The Trustee may
accept a certified copy of a resolution of the board of directors or other
governing body of any corporate party as conclusive evidence that such
resolution has been duly adopted by such body and that the same is in full force
and effect. As to any fact or matter the manner of ascertainment of which is not
specifically prescribed herein, the Trustee may for all purposes hereof rely on
a certificate, signed by the president or any vice president or by the treasurer
or any assistant treasurer or the secretary or any assistant secretary of the
relevant party, as to such fact or matter, and such certificate shall constitute
full protection to the Trustee for any action taken or omitted to be taken by it
in good faith in reliance thereon.


(c)In the exercise or administration of the Trust, the Trustee (i) may act
directly or, at the expense of Grantor or the Trust, through agents or attorneys
pursuant to agreements entered into with any of them, and the Trustee shall not
be liable for the default or misconduct of such agents or attorneys if such
agents or attorneys shall have been selected by the Trustee with reasonable
care; and (ii) may, at the expense of the Grantor or the Trust, consult with
counsel, accountants and other skilled persons to be selected with reasonable
care and employed by it, and it shall not be liable for anything done, suffered
or omitted in good faith by it in accordance with the advice or opinion of any
such counsel, accountants or other skilled persons.


(d)The Trustee agrees that it will not manage, control, use, sell, dispose of or
otherwise deal with the Trust Fund except (i) as expressly required by the terms
of this Agreement or (ii) as expressly provided in written instructions from
Grantor or the Beneficiaries' Representative.


(e)The Trustee shall not be answerable or accountable under any circumstances,
except for the willful misconduct or gross negligence of the Trustee, except for
the Trustee's failure to use ordinary care to disburse funds and except for
liabilities that may result from the inaccuracy of any representation or
warranty of the Trustee in this Agreement.


(f)Except in accordance with the written instructions furnished by Grantor and
except as provided herein, the Trustee shall have no duty (i) to see to any
recording or filing of any document, (ii) to see to the payment or discharge of
any tax, assessment or other governmental charge or any lien or encumbrance of
any kind owing






--------------------------------------------------------------------------------



19




with respect to, assessed or levied against any part of the Trust, (iii) to
confirm or verify any financial statements of Grantor or (iv) to inspect the
Grantor's books and records at any time.


(g)The Trustee shall not have any duty or obligation to manage, control, use,
sell, dispose of or otherwise deal with the Trust Fund or to otherwise take or
refrain from taking any action under this Agreement except as expressly required
by the terms hereof or as expressly provided in written instructions from the
Grantor or the Beneficiaries' Representative. The Trustee shall not be required
to take any action under this Agreement unless the Trustee shall have been
indemnified by Grantor or the Trust Fund , in manner and form satisfactory to
this Trustee, against any liability, cost or expense (including counsel fees and
disbursements) which may be incurred in connection therewith; and, if Grantor
shall have directed the Trustee to take any such action or refrain from taking
any action, Grantor agrees to furnish such indemnity as shall be required and,
in addition, to pay the reasonable compensation of the Trustee for the services
performed or to be performed by it pursuant to such direction. The Trustee shall
not be required to take any action under this Agreement if the Trustee shall
reasonably determine or shall have been advised by counsel that such action is
contrary to the terms of this Agreement or is otherwise contrary to law.


(h)Whenever the Trustee is unable to decide between alternative courses of
action permitted or required by the terms of this Agreement, or is unsure as to
the application, intent, interpretation or meaning of any provision hereof, the
Trustee may give notice (in such form as shall be appropriate under the
circumstances) to Grantor requesting instructions as to the course of action to
be adopted, and, to the extent the Trustee acts in good faith in accordance with
any such instruction received, the Trustee shall not be liable on account of
such action to any Person. If the Trustee shall not have received appropriate
instructions within ten days of such notice (or within such shorter period of
time as reasonably may be specified in such notice or may be necessary under the
circumstances), it may, but shall be under no duty to, take or refrain from
taking such action which is consistent, in its view, with this Agreement and as
it shall deem to be in the best interest of the Beneficiaries, and the Trustee
shall have no liability to any Person for any such action or inaction.


(i)The Trustee shall not have any responsibility or liability for or with
respect to the genuineness, value, sufficiency or validity of the Trust Fund.
The Trustee shall in no event assume or incur any liability, duty or obligation
to the Beneficiaries, the Beneficiaries' Representative, Grantor or any other
Person other than as expressly provided for herein, and in no event shall the
Trustee have any implied duties or obligations hereunder.


j)    The Trustee shall incur no liability if, by reason of any provision of any
present or future law or regulation thereunder, or by any force majeure event,
including but not limited to natural disaster, war or other circumstances beyond
its control, the Trustee shall be prevented or forbidden from doing or
performing any act or thing which the terms of this Agreement provide shall or
may be done or performed.






--------------------------------------------------------------------------------



20


(k)    The Trustee shall not be liable for any action it takes or omits to take
in good faith in reliance on the instructions of the Beneficiaries'
Representative.


In no event shall the Trustee be personally liable (i) for special,
consequential or punitive damages, (ii) for the acts or omissions of its
nominees, correspondents, clearing agencies or securities depositories, (iii)
for the acts or omissions of brokers or dealers, and (iv) for any losses due to
forces beyond the control of the Trustee, including without limitation strikes,
work stoppages, acts of war or terrorism, insurrection, revolution, nuclear or
natural catastrophes or acts of God and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services. The
Trustee shall have no responsibility for the accuracy of any information
provided to the Beneficiaries or any other person that has been obtained from,
or provided to the Trustee by, any other entity.










[remainder of page intentionally blank]






--------------------------------------------------------------------------------



21


ARTICLE VIII
MISCELLANEOUS


8.1    Governing Law; Submission to Jurisdiction; Choice of Forum. This
Agreement shall be governed by and its provisions construed and enforced in
accordance with the laws of the State of Delaware. The validity and
administration of the Trust shall be governed by Delaware law and the initial
situs of the Trust shall be Delaware. Grantor, the Trustee and the
Beneficiaries' Representative each hereby irrevocably consents to the
jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement, and agree that any action instituted under this Agreement shall be
commenced, prosecuted and continued only in the Court of Chancery of the State
of Delaware in and for New Castle Country, which shall be the exclusive and only
proper forum for adjudicating such a claim. Grantor, the Trustee and the
Beneficiaries' Representative irrevocably waive any right to object that any
action brought in such court is in an inconvenient forum.


8.2    Successors. This Agreement and the Trust shall be binding upon and shall
inure to the benefit of the spouses, heirs, personal and legal representatives,
estates, successors, and assigns of the parties hereto and of the Beneficiaries.


8.3    Third Party Beneficiaries. The Beneficiaries are specifically
acknowledged as beneficiaries of the Trust and shall have the right to bring
actions to enforce this Agreement where the Beneficiaries' Representative fails
to bring such an action or fails to prosecute an action in good faith.


8.4    Enforcement Expenses. Grantor shall be responsible for all costs and
expenses, including reasonable fees, charges and disbursements of counsel and
court costs, incurred in any action brought to enforce or interpret this
Agreement, whether brought by the Beneficiaries' Representative, a Beneficiary,
the Trustee, or otherwise, if Grantor does not substantially prevail.


8.5    Titles and Headings Not to Control; Section References. The titles to
Articles and headings of Sections in this Agreement are placed herein for
convenience of reference only and in case of any conflict the text of this
Agreement, rather than such titles or headings, shall control. Unless
specifically provided otherwise, section references used herein refer to the
sections or subsections of this Agreement.


8.6    Heirs and Successors. It is the intention of Grantor that, following the
death of any Beneficiary, the heirs, successors, estate and/or assignees of such
Beneficiary shall be permitted to pursue any claim for (and receive
distributions in respect of) indemnification from the Trust Fund to the same
extent that such Beneficiary would have been permitted to pursue in the absence
of his or her death. However, no such heir, successor, estate or assignee,
however, shall be considered a “Voting Beneficiary” hereof for any purpose.






--------------------------------------------------------------------------------



22




8.7    Notices, Consents and Other Communications. All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed duly given (i) if delivered by hand and signed for by the party
addressed, on the date of such delivery, (ii) if sent by facsimile (including by
electronic mail of a pdf or similar file), on the date sent, or (iii) if mailed
by domestic certified or registered mail with postage prepaid, on the third
Business Day after the date postmarked.


Notices shall be given as follows:
Trustee:
The Bank of New York (Delaware)
White Clay Center
Route 273
Newark, DE 19714
Attention: Corporate Trust Administration
Telephone: 302-283-8079
Facsimile: 302-283-8279


Grantor:


Juniper Networks, Inc.
1194 N. Mathilda Ave.
Sunnyvale, CA 94089-1206
Attention: General Counsel Telephone: 408-745-2000
Facsimile: 408-745-8910


Beneficiaries’ Representative:


Lisa C. Berry
c/o Juniper Networks, Inc.
1194 N. Mathilda Ave.
Sunnyvale, CA 94089-1206
Telephone: 408-745-2384
Facsimile: 408-745-8910






--------------------------------------------------------------------------------



23




IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
day and year first above written.




Attest:
THE BANK OF NEW YORK (DELAWARE)
 
("Trustee")
 
 
 
 
 
By
/s/ William T. Lewis
 
 
Name:
William T. Lewis
 
 
Title:
Sr. Vice President
 
 
 
 
 
 
 
 
 
JUNIPER NETWORKS, INC.
 
("Grantor")
 
 
 
 
 
By
/s/ Scott Kriens
 
 
Name:
Scott Kriens
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
/s/ Lisa C. Berry
 
Lisa C. Berry, as Beneficiaries' Representative









--------------------------------------------------------------------------------





EXHIBIT A


FORM OF INDEMNIFICATION AGREEMENT


JUNIPER NETWORKS, INC.


[AMENDED AND RESTATED] INDEMNIFICATION AGREEMENT


This [Amended and Restated] Indemnification Agreement (the "Agreement") is
effective as of _____________, by and between Juniper Networks, Inc., a Delaware
corporation (the "Company"), and _____________ (the "lndemnitee").


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as lndemnitee, to serve the Company and its related
entities;


WHEREAS, in order to induce lndemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, lndemnitee to the maximum extent permitted by law;


WHEREAS, lndemnitee does not regard the current protection available as adequate
under the present circumstances, and the lndemnitee and certain other directors,
officers, employees, agents and fiduciaries of the Company may not be willing to
continue to serve in such capacities without additional protection;


WHEREAS, the Company and lndemnitee recognize the continued difficulty in
obtaining liability insurance for the Company's directors, officers, employees,
agents and fiduciaries, the significant and continual increases in the cost of
such insurance and the general trend of insurance companies to reduce the scope
of coverage of such insurance;


WHEREAS, the Company and lndemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company; and


[WHEREAS, the Company and the lndemnitee have previously entered into an
agreement to provide to for indemnification by the Company of the lndemnitee
(the "Original Indemnification Agreement") and wish to amend and restate such
agreement to provide that the lndemnitee shall be indemnified by the Company as
set forth herein;]1




_________________________


1 This paragraph, as well as other bracketed language in the heading and
recitals should be used for agreements with Indemnitees with existing
indemnification agreements from the Company. For such individuals, the bracketed
"Whereas" clause should be used instead of the "Whereas" clause that follows it.






--------------------------------------------------------------------------------



WHEREAS, in view of the considerations set forth above, the Company desires that
lndemnitee shall be indemnified by the Company as set forth herein;


NOW, THEREFORE, the Company and lndemnitee hereby agree [that the Original
Indemnification Agreement is hereby amended and restated in its entirety to
read] as set forth below.


1.Certain Definitions.


(a)“Business Day” shall mean any day other than a Saturday, Sunday or other day
on which banks in the State of Delaware are required or permitted to be closed.


(b)“Change in Control” shall mean, and shall be deemed to have occurred if, on
or after the date of this Agreement, (i) any "person" (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company acting in such capacity or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 50% of the total voting power represented by the Company's then outstanding
Voting Securities, (ii) during any
•
period of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company's
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the stockholders
of the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company's assets.



(c)“Claim” shall mean any threatened, pending or completed action, suit,
proceeding, arbitration or other alternative dispute resolution mechanism
whether brought by or in the right of the Company or otherwise, or any hearing,
inquiry or investigation that lndemnitee in good faith believes might lead to
the institution of any such action, suit, proceeding, arbitration or other
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other, or any appeal therefrom.


(d)References to the “Company” shall include, in addition to Juniper Networks,
Inc., any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger to which Juniper Networks, Inc. (or any of
its wholly owned subsidiaries) is a party which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees, agents or fiduciaries, so that if lndemnitee is or was a
director, officer, employee, agent or fiduciary of such constituent






--------------------------------------------------------------------------------



corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
lndemnitee shalt stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as lndemnitee
would have with respect to such constituent corporation if its separate
existence had continued.


(e)“Expenses” shall mean any expenses including, without limitation, fees,
charges and disbursements of counsel and all other costs, expenses and
obligations paid or incurred by lndemnitee in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in any Claim relating to any
lndemnifiable Event.


(f)“Expense Advance” shall mean an advance payment of Expenses to lndemnitee
pursuant to Section 3(a).


(g)“lndemnifiable Event” shall mean any event or occurrence, whether occurring
on, prior to, or after the date of this Agreement, related to (i) the fact that
lndemnitee is or was a director, officer, employee, trustee, agent or fiduciary
of the Company, or any subsidiary of the Company, or is or was serving at the
request of or for the convenience of or to represent the interests of the
Company as a director, officer, employee, trustee, agent or fiduciary of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, or (ii) any action or inaction on the part of lndemnitee while
serving in any capacity set forth in clause (i), including, without limitation,
any breach of duty, neglect, error, misstatement, misleading statement,
omission, or other act done or wrongfully attempted by the lndemnitee, or any of
the foregoing alleged by any claimant, in any such capacity.


(h)“Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(c), who shall not have
otherwise performed services for the Company or lndemnitee within the last three
years (other than with respect to matters concerning the rights of lndemnitee
under this Agreement or the Trust Agreement, or of other indemnitees under
similar indemnity agreements).


(i)“Losses” shall mean (i) any amounts or sums which lndemnitee is legally
obligated to pay as a result of a Claim or Claims made against lndemnitee for
lndemnifiable Events including, without limitation, damages, judgments, fines,
penalties and sums or amounts paid in settlement (if such settlement is approved
in advance by the Company) of a Claim or Claims, and (ii) to the extent not paid
in advance pursuant to the terms of this Agreement or the Trust Agreement for
any reason, Expenses.


(j)References to “other enterprises” shall include employee benefit plans;
references to "fines" shall include any excise taxes assessed on lndemnitee with
respect to an employee benefit plan; and references to "serving at the request
or for the convenience or to represent the interests of the Company" shall
include any service as a director, officer, employee, agent or fiduciary of the
Company which imposes duties on, or involves services by, such director,
officer, employee, agent or fiduciary with respect to an employee benefit plan,
its participants or its beneficiaries; and if lndemnitee acted in good faith and
in a manner lndemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, lndemnitee shall be
deemed to have acted in a manner "not opposed to the best interests of the
Company" as referred to in this Agreement.






--------------------------------------------------------------------------------



(k)“Reviewing Party” shall mean any appropriate person or body consisting of a
member or members of the Company's Board of Directors or any other person or
body appointed by the Board of Directors who is not a party to the particular
Claim for which lndemnitee is seeking indemnification or Independent Legal
Counsel as provided in Section 2(c).


(I)“Trust” has the meaning set forth in Section 3(f).


(m)“Trust Agreement” has the meaning set forth in Section 3(f).


(n)“Voting Securities” shall mean any securities of the Company (or a surviving
entity as described in the definition of a "Change in Control") that vote
generally in the election of directors.


2.
Indemnification.



(a)    Agreement to Indemnify. If lndemnitee is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
lndemnifiable Event, the Company will, to the maximum extent permitted by law,
indemnify lndemnitee against, and will make Expense Advances from time to time
of, any and all Expenses and Losses (including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses
and Losses, but excluding amounts paid in settlement of any Claim if such
settlement was not approved by the Company) arising from or relating to such
Claim, whether or not such Claim proceeds to judgment or is settled or otherwise
is brought to a disposition. If requested by lndemnitee, the Company agrees that
it will not unreasonably withhold its consent to any proposed settlement of any
such Claim. Such payment of Expenses and Losses shall be made by the Company as
soon as practicable after written demand by lndemnitee therefor is presented to
the Company, but in any event payment of a demand for an Expense Advance shall
be made not later than five (5) Business Days after the receipt by the Company
of written demand therefor, which is accompanied by an explanation in reasonable
detail and copies of invoices received by lndemnitee in connection with such
Expenses (but, in the case of invoices in connection with legal services, any
reference to legal work performed or to expenditures made that would cause
lndemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice).


(b)    Reviewing Party's Role. Notwithstanding the provisions of Section 2(a),
the obligations of the Company under Section 2(a) to make indemnification
payments for Losses shall be subject to the condition that the Reviewing Party
shall have determined (in a written opinion, in any case in which Independent
Legal Counsel is the Reviewing Party) that lndemnitee would be permitted to be
indemnified under this Agreement and applicable law, and the obligation of the
Company to make an Expense Advance shall be unconditional with no need for
approval by the Reviewing Party. If a court specified in Section 15 ultimately
determines that lndemnitee was not entitled as a matter of law to retain any
Expense Advance previously made by the Company or the Trust, lndemnitee hereby
agrees to reimburse the Company (or, if such Expense Advance was made by the
Trust, the Trust) for any such amount, provided that if lndemnitee contests such
entitlement in a proceeding or has commenced or thereafter commences legal
proceedings in such court to secure a determination that lndemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that lndemnitee would not be permitted to be indemnified under this Agreement or
applicable law shall not be binding and lndemnitee shall not be required to






--------------------------------------------------------------------------------



reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed). lndemnitee's obligation to reimburse
the Company for any Expense Advance shall be unsecured and no interest shall be
charged thereon. If there has been no determination by the Reviewing Party or if
the Reviewing Party determines that lndemnitee substantively would not be
permitted to be indemnified in whole or in part under this Agreement or
applicable law, lndemnitee shall have the right to commence litigation seeking
an initial determination by the court or challenging any such determination by
the Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. Absent such litigation, any determination by the Reviewing
Party shall be conclusive and binding on the Company and lndemnitee.


(c)    The Reviewing Party in Various Circumstances. For matters that require a
determination by the Reviewing Party in respect of Losses, the Reviewing Party
shall be the following:


(i)If lndemnitee is a director or officer claiming a right to indemnity for
Losses under this Agreement or under the Company's Certificate of Incorporation
or Bylaws at the time a determination by the Reviewing Party is required (a
“Current Director or Officer”) and if no Change in Control has occurred that was
not approved by a majority of the Company's Board of directors who were
directors immediately prior to such Change in Control (any such non-preapproved
transaction, a “Triggering Change in Control”), then the Reviewing Party will be
the members of the Company's Board of Directors who are not parties to the Claim
for which indemnification is being sought, or a committee of such directors
designated by majority vote of the directors who are not parties to the Claim
for which indemnification is being sought, or if such directors or committee so
decide, the Independent Legal Counsel.


(ii)If lndemnitee is not a Current Director or Officer and no Triggering Change
in Control has occurred, then the Reviewing Party will be the Company's chief
executive officer or chief financial officer, acting on behalf of the Company,
unless the lndemnitee expressly demands in writing at the time that he or she
makes a demand for indemnification of a Loss that Independent Legal Counsel be
the Reviewing Party, in which event Independent Legal Counsel shall be the
Reviewing Party.


(iii)If a Triggering Change in Control has occurred, then the Reviewing Party
will be Independent Legal Counsel unless lndemnitee, in its sole discretion,
waives the right to have Independent Legal Counsel be the Reviewing Party, in
which case the Reviewing Party will be the members of the Company's Board of
Directors who are not parties to the Claim.


(iv)If, notwithstanding clauses (i) or (ii) of this subsection 2(c), lndemnitee
seeks indemnification for Losses under the Trust, rather than seeking
indemnification directly from the Company, the Reviewing Party will be
Independent Legal Counsel.


In all circumstances where Independent Legal Counsel is the Reviewing Party,
Grover Brown will serve as Independent Legal Counsel unless he is no longer
meets the definition of Independent Legal Counsel in Section 1(h) or is no
longer willing or able to serve as such. If the named Independent Legal Counsel
resigns, is unable to perform his duties as Independent Legal Counsel or no
longer meets the definition of Independent Legal Counsel in Section 1(h),
another person or firm meeting the definition of Independent Legal Counsel in
Section 1(h) shall




--------------------------------------------------------------------------------



be selected as successor Independent Legal Counsel in the manner contemplated by
the Trust Agreement, in which event such successor Independent Legal Counsel
shall be the Independent Legal Counsel for purposes of this Agreement.


(d)    Independent Legal Counsel Opinion. In any case in which Independent Legal
Counsel is acting as the Reviewing Party, such counsel, among other things,
shall render its written opinion to the Company and lndemnitee as to whether and
to what extent lndemnitee would be permitted to be indemnified under this
Agreement and applicable law and the Company agrees to abide by such opinion.
The Company agrees to pay a reasonable retainer fee and the reasonable fees,
charges and disbursements of any Independent Legal Counsel selected to act as
the Reviewing Party and to indemnify fully such counsel against any and all
expenses (including reasonable fees, charges and disbursements of counsel),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto. Notwithstanding any other provision of this
Agreement, the Company shall not be required to pay expenses of more than one
Independent Legal Counsel in connection with all matters concerning the
lndemnitee, and such Independent Legal Counsel shall be the Independent Legal
Counsel for any or all other indemnitees making indemnification claims that
relate to the same Claim as the lndemnitee's unless (i) the Company otherwise
determines or (ii) any lndemnitee shall provide a written statement setting
forth in detail a reasonable objection to such Independent Legal Counsel making
any determination with respect to other indemnitees.


(e)    Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement other than Section 10, to the extent that lndemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim regarding any
lndemnifiable Event, lndemnitee shall be indemnified against all Expenses
incurred by lndemnitee in connection therewith.


(f)    Action to Compel Payment. If a claim for indemnification for Losses or
any Expense Advance pursuant to this Agreement is not paid in full for any
reason (including, but not limited to, a decision adverse to the lndemnitee by
the Reviewing Party, or the failure of the Reviewing Party to render its
determination) within five (5) Business Days of the date of demand, in the case
of Expense Advance, or thirty (30) days of the date of demand in the case of any
other claim for indemnification of Losses or Expenses, then lndemnitee may file
suit to recover the unpaid amount of such claim in a court specified in Section
15. The provisions of Sections 3(c) and 13 shall be applicable to any such
action.


3.
Expenses; Indemnification Procedure.



(a)    Expense Advances. Expense Advances to be made hereunder shall be paid by
the Company to lndemnitee as soon as practicable but in any event no later than
five (5) Business Days after written demand by tndemnitee therefor to the
Company. Nothing set forth herein shall prevent the lndemnitee from making a
demand upon the Trust for pament of Expense Advances.


(b)    Notice/Cooperation by lndemnitee. lndemnitee shall, as a condition
precedent to lndemnitee's right to receive Expense Advances and to be
indemnified for Losses under this Agreement, give the Company notice in writing
as soon as practicable of any Claim made against lndemnitee relating to an
lndemnifiable Event for which a request for Expense Advance or for which
indemnification for Losses will or could be sought under this Agreement. Notice
to the Company shall be directed to the Chief Executive Officer of the Company
at the






--------------------------------------------------------------------------------



address shown on the signature page of this Agreement (or such other address as
the Company shall designate in writing to lndemnitee). In addition, lndemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within lndemnitee's power.


(c)    Burden of Proof; No Presumption Against lndemnitee. lndemnitee's right to
indemnification shall be enforceable by lndemnitee in the court specified in
Section 15 and shall be enforceable notwithstanding any adverse determination by
the Reviewing Party. In any action in which tndemnitee seeks to receive Expense
Advances or indemnification for Losses, the Company shall be required to make
the requested payment unless it satisfies the burden of proving that the Expense
Advances or indemnification for Losses are not permitted by applicable law or
are not required under this Agreement. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that lndemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that Expense Advances or indemnification for Losses is not permitted
by applicable law or hereunder. In addition, neither the failure of the
Reviewing Party to have made a determination as to whether lndemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that lndemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of legal
proceedings by lndemnitee to secure a judicial determination that lndemnitee
should be entitled to receive Expense Advances or be indemnified for Losses
under applicable law, shall be a defense to lndemnitee's claim or create a
presumption that lndemnitee has not met any particular standard of conduct. or
did not have any particular belief.


(d)    Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim relating to an lndemnifiable Event pursuant to Section 3(b),
the Company has liability insurance in effect which may cover such Claim, the
Company shall give prompt notice of the commencement of such Claim to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the lndemnitee, all amounts payable as a
result of such Claim in accordance with the terms of such policies.


(e)    Selection of Counsel. In any Claim made against lndemnitee relating to an
lndemnifiable Event for which a request for Expense Advance or for which
indemnification for Losses will or could be sought under this Agreement, the
Company shall be entitled to assume the defense of such Claim with counsel
approved by lndemnitee (not to be unreasonably withheld) upon the delivery to
lndemnitee of written notice of the Company's · election so to do. After
delivery of such notice, approval of such counsel by lndemnitee and the
retention of such counsel by the Company, the Company will not be liable to
lndemnitee under this Agreement for any fees of counsel subsequently incurred by
lndemnitee with respect to the same Claim; provided that, (i) lndemnitee shall
have the right to employ lndemnitee's separate counsel in any such Claim at
lndemnitee's expense and (ii) if (A) the employment of separate counsel by
lndemnitee has been previously authorized by the Company, (8) lndemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and lndemnitee in the conduct of any such defense, or (C) the Company
shall not continue to retain such counsel to defend such Claim, then the fees
and expenses of lndemnitee's separate counsel shall be at the expense of the
Company.


(f)
The Trust.







--------------------------------------------------------------------------------



(i)    The Company has established a trust for the benefit of the lndemnitee and
certain other beneficiaries (the “Trust”) pursuant to an Indemnification Trust
Agreement dated June 23, 2003 (the “Trust Agreement”), among the Company, Bank
of New York (Delaware), as trustee, and Lisa Berry, as the initial
Beneficiaries' Representative. In addition to lndemnitee's other rights under
this Agreement, the Company's Certificate of Incorporation and Bylaws and any
insurance policies, lndemnitee shall have the right to receive payments in
respect of Expense Advances and indemnification for Losses in the manner
provided in this Agreement and the Trust Agreement. lndemnitee hereby confirms
that the beneficiaries' representative acting from time to time under the Trust
Agreement, including all replacement representatives (each, the “Beneficiaries’
Representative”), shall be lndemnitee's agent and attorney-in-fact to pursue
demands for payment of Expense Advances or indemnification for Losses as
provided in the Trust Agreement.


(ii)    lndemnitee may request payment of Expense Advances or indemnification
for Losses either under the Trust Agreement out of the trust funds under the
Trust (the “Trust Fund”) or from the Company, or both, under this Agreement, in
its discretion. Any such request by the lndemnitee shall be made to the
Beneficiaries' Representative with a copy to the Company under the notice
procedures specified in the Trust Agreement.


(iii)    Upon receipt by the Company of a copy of notice from lndemnitee to the
Beneficiaries' Representative requesting payment of any Expense Advance, the
Company shall have the right promptly to make any such payment in its discretion
in lieu of having such payment made out of the Trust Fund.


(iv)    From and after receipt by the Company of a copy of notice from
lndemnitee to the Beneficiaries' Representative requesting payment of
indemnification for Losses out of the Trust Fund, the Company will cooperate
reasonably to facilitate a determination by Independent Legal Counsel as
Reviewing Party with respect thereto.


4.
Additional Indemnification Rights; Nonexclusivity.



(a)    Scope. The Company hereby agrees to make Expense Advances to, and
indemnify, the lndemnitee to the fullest extent permitted by law,
notwithstanding that such Expense Advances and indemnification are not
specifically authorized by the other provisions of this Agreement, the Company's
Certificate of Incorporation, the Company's Bylaws or by statute. In the event
of any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, employee, agent or fiduciary, it is the
intent of the parties hereto that lndemnitee shall enjoy by this Agreement the
greater benefits afforded by such change. In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, agent or fiduciary, such change, to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties' rights and obligations hereunder except
as set forth in Section 9(a).


(b)    Nonexclusivity. The rights to Expense Advances and indemnification
provided by this Agreement shall be in addition to any rights to which
lndemnitee may be entitled under the Company's Certificate of Incorporation, its
Bylaws, the Trust Agreement, any other agreement, any vote of stockholders or
disinterested directors, the General Corporation Law of the State of Delaware,
or otherwise. The indemnification provided under this Agreement






--------------------------------------------------------------------------------



shall continue as to lndemnitee for any action taken or not taken while serving
in an indemnified capacity even though lndemnitee may have ceased to serve in
such capacity.


5.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
lndemnitee to the extent lndemnitee has otherwise actually received payment of
the amounts otherwise indemnifiable hereunder under the Trust, any insurance
policy, provision of the Company's Certificate of Incorporation, Bylaw or
otherwise.


6.Partial Indemnification. If lndemnitee is entitled under any prov1s1on of this
Agreement to indemnification by the Company for some or a portion of Expenses or
Losses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify lndemnitee for
the portion of such Expenses or Losses to which lndemnitee is entitled.


7.Mutual Acknowledgment. Both the Company and lndemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. lndemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company's right under public policy to indemnify lndemnitee.


8.Liability Insurance. To the extent the Company maintains liability insurance
applicable to directors, officers, employees, agents or fiduciaries, lndemnitee
shall be covered by such policies in such a manner as to provide lndemnitee the
same rights and benefits as are provided to the most favorably insured of the
Company's directors, if lndemnitee is a director; or of the Company's officers,
if lndemnitee is not a director of the Company but is an officer; or of the
Company's key employees, agents or fiduciaries, if lndemnitee is not an officer
or director but is a key employee, agent or fiduciary.


9.Exceptions. Notwithstanding any other provision of this Agreement, the Company
shall not be obligated pursuant to the terms of this Agreement:


(a)    Excluded Action or Omissions. To indemnify lndemnitee for acts, omissions
or transactions from which lndemnitee may not be indemnified under applicable
law.


(b)    Claims Initiated by Indemnitee. To indemnify for Losses or make Expense
Advances to lndemnitee with respect to Claims initiated or brought voluntarily
by lndemnitee and not by way of defense, except (i) with respect to actions or
proceedings brought to establish or enforce a right to receive Expense Advances
or indemnification for Losses under this Agreement, the Trust Agreement or any
other agreement or insurance policy or under the Company's Certificate of
Incorporation or Bylaws now or hereafter in effect relating to Claims for
lndemnifiable Events, (ii) in specific cases if the Board of Directors has
approved the initia­ tion or bringing of such Claim, or (iii) as otherwise
required under Delaware Law.


(c)    Lack of Good Faith. To indemnify lndemnitee for any Expenses incurred by
the lndemnitee with respect to any proceeding instituted by lndemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the lndemnitee in such
proceeding was not made in good faith or was frivolous.






--------------------------------------------------------------------------------



(d)    Claims Under Section 16(b). To indemnify lndemnitee for expenses and the
payment of profits arising from the purchase and sale by lndemnitee of
securities in violation of Section 16(br of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.


10.Period of Limitations. No legal action relating to the entitlement of
lndemnitee to Expense Advances or indemnification for Losses shall be brought
and no such cause of action shall be asserted by or in the right of the Company
against lndemnitee, lndemnitee's estate, spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limita­ tions is otherwise applicable to any such cause of action,
such shorter period shall govern.


11.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.


12.Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
lndemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place, provided that if the Company continues to
exist it shall remain jointly and severally liable with such successor for the
obligations hereunder. This Agreement shall continue in effect regardless of
whether lndemnitee continues to serve as a director, officer, employee, agent or
fiduciary (as applicable) of the Company or of any other enterprise at the
Company's request.


13.Attorneys’ Fees. If any action is instituted by lndemnitee under this
Agreement or under the Trust Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, lndemnitee shall be entitled to be paid all Expenses incurred by
lndemnitee with respect to such action, regardless of whether lndemnitee is
ultimately successful in such action, and shall be entitled to the advancement
of Expenses with respect to such action, unless as a part of such action a court
of competent jurisdiction over such action determines that each of the material
assertions made by lndemnitee as a basis for such action were not made in good
faith or were frivolous. In the event of an action instituted by or in the right
of the Company under this Agreement to enforce or interpret any of the terms of
this Agreement, lndemnitee shall be entitled to be paid all Expenses incurred by
lndemnitee in defense of such action (including costs and expenses incurred with
respect to lndemnitee's counterclaims and cross-claims made in such action), and
shall be entitled to the advancement of Expenses with respect to such action,
unless as a part of such action a court having jurisdiction over such action
determines that each of lndemnitee's material defenses to such action were made
in bad faith or were frivolous.


14.Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery, or
(ii) if mailed by domestic






--------------------------------------------------------------------------------



certified or registered mail with postage prepaid, on the third Business Day
after the date postmarked. Addresses for notice to either party are as shown on
the signature page of this Agreement, or as subsequently modified by written
notice. So long as this Agreement and the Trust Agreement remain in effect, the
Company agrees to provide prompt written notice of the name and address of the
Beneficiaries' Representative and each change of address or of the
Beneficiaries' Representative from time to time under the Trust Agreement.


15.Consent to Jurisdiction. The Company and lndemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement, and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim. The Company
and lndemnitee irrevocably waive any right to object that any action brought in
such court is in an inconvenient forum.


16.Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.


17.Choice of Law. This Agreement shall be governed by and its prov1s1ons
construed and enforced in accordance with the laws of the State of Delaware as
applied to contracts between Delaware residents entered into and to be performed
entirely within the State of Delaware.


18.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
lndemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.


19.Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.


20.Integration and Entire Agreement. This Agreement and the Trust Agreement set
forth the entire understanding between the parties hereto and supersedes and
merges all previous written and oral negotiations, commitments, understandings
and agreements relating to the subject matter hereof between the parties hereto.






--------------------------------------------------------------------------------





21.No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving lndemnitee any right to be retained in the employ
of the Company or any of its subsidiaries or affiliated entities.


IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.


 
"COMPANY"
 
JUNIPER NETWORKS, INC.
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
Address:
Juniper Networks, Inc.
 
 
 
1194 N. Mathilda Avenue
 
 
 
Sunnyvale, CA 94089-1206
 
 
 
Attention: General Counsel & Secretary
 
 
 
Telecopy: 408-745-8910
 
 
 
 
 
 
"INDEMNITEE"
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telecopy:
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------



EXHIBIT C
ELIGIBLE SECURITIES


Subject to the limitations set forth below, Grantor shall be entitled to direct
the Trustee to invest all or any portion of the Trust Fund (including any income
thereon) in, but only in, the following types of securities (together, “Eligible
Securities”): Cash Equivalent Investments, Treasury Securities, Government
Securities, Money Market Securities, Municipal Securities and Corporate
Securities. All Eligible Securities must be in a form suitable for delivery and
retransfer, and must be capable of being priced by recognized third-party
dealers. The Grantor shall also be permitted to direct the Trustee to maintain
all or a portion of the Trust Fund in the form of Cash, it being understood that
any such Cash will be maintained in an interest bearing account with Bank of New
York, or if such bank shall cease to exist, or be unwilling to maintain such
depository account, another United States commercial bank designated by Grantor
(or, if Grantor fails to make any such designation, by the Trustee) located in
the United States of America having a combined capital and surplus in excess of
$250,000,000.


As used in this Exhibit C, the following terms have the following respective
meanings:


“Authorized Money Market Fund” means Nations Money Market Reserve #238, or if
such fund shall cease to be available for the purpose of investing any or all of
the Trust Funds or if Grantor shall otherwise direct in a written instrument
delivered to the Trustee (with a copy to the Beneficiaries' Representative),
such other general taxable 2a7 money market fund with an asset size greater than
$3 billion as may be designated by Grantor in a written instrument delivered to
the Trustee (with a copy to the Beneficiaries' Representative).


“Cash” means currency of the United States,


“Cash Equivalent Investments” means certificates of deposit or time deposits
having, in each case, a tenor of not more than six (6) months, issued by any
U.S. commercial bank or any branch or agency of a non-US. bank licensed to
conduct business in the U.S. having combined capital and surplus of not less
than $250,000,000.


“Corporate Securities” means United States dollar denominated senior debt
obligations that are obligations (whether direct or by virtue of guarantees) of
corporations organized in the United States whose long-term, unsecured,
unsubordinated debt securities are rated, at the time that such obligations are
acquired by the Trustee, at least "A" (or its equivalent successor rating) in
the case of Standard & Poor's Ratings Group or "A2" (or its equivalent successor
rating) in the case of Moody's Investors Service, Inc. Short-term instruments
must be rated "Al" or better by Standard and Poor’ s Ratings Group and "Pl" or
better by Moody's Investors Service, Inc.






--------------------------------------------------------------------------------



2




“Government Securities” means bonds, notes, debentures, obligations or other
evidence of indebtedness issued and/or guaranteed by the Federal National
Mortgage Association, the Federal Home Loan Mortgage Corporation or the
Government National Mortgage Association, including mortgage participation
certificates, mortgage pass-through certificates and other mortgage-backed
securities, but excluding collateralized mortgage obligations and
mortgage-related securities representing payments of interest only or principal
only and REMIC securities and CMBS (commercial mortgage backed securities).


“Money Market Securities” means any general taxable 2a7 money market fund with
an asset size greater than $3 billion.


“Municipal Securities” means senior and unsubordinated debt obligations that are
obligations (whether direct or by virtue of guarantees) of U.S. state or
municipal issuers whose long-term, unsecured, unsubordinated, debt securities
are rated at least "A" (or its equivalent successor rating) in the case of
Standard & Poor’ s Ratings Group or “A2” (or its equivalent successor rating) in
the case of Moody’s Investors Service, Inc., excluding “A” or “A2” rated debt
securities of housing and hospital issuers and municipal funds and partnerships
where the rating is not based upon the rating of a third-party credit enhancer
of such securities.


“Treasury Securities” means securities issued or guaranteed by the United States
of America, including United States Treasury obligations and any other
obligations the timely payment of principal and interest of which is guaranteed
by the United States of America.


Grantor’s right to direct the Trustee to invest all or any portion of the Trust
Fund in Eligible Securities shall be subject to the following limitations:


(i)Maximum maturity. No individual issue can have a final maturity in excess of
one (1) year. At least 20% of the total portfolio must be available within 90
days at all times.


(ii)Diversification. No more than 15% of the aggregate market value of the
portfolio may be invested in any combination of instruments from one issuer,
except that no such limit shall apply to Treasury Securities or Money Market
Securities.






--------------------------------------------------------------------------------



EXHIBIT D
FORM OF
DEMAND FOR EXPENSE ADVANCE


This Demand for an Expense Advance (this “Demand”) is made pursuant to Section
4.6(a)(i) of the Indemnification Trust Agreement, dated June 23, 2003 (the
“Trust Agreement”), among Juniper Networks, Inc., a Delaware corporation, The
Bank of New York (Delaware), a Delaware banking corporation, as trustee, and the
Beneficiaries' Representative appointed pursuant thereto. Unless otherwise
provided, capitalized terms used in this Demand have the respective definitions
assigned to them in the Trust Agreement.


The Undersigned hereby certifies to each of Granter, the Trustee and the
Beneficiaries' Representative as follows:


(1)the Undersigned is party to an Indemnification Agreement with Granter and is
a Beneficiary of the Trust (the “Indemnification Agreement”);


(2)pursuant to the Indemnification Agreement, the Undersigned has incurred
unreimbursed Expenses aggregating $__________ (the “Demanded Amount”);


(3)no part of the Demanded Amount has been previously received from Granter or
any insurer;


(4)accompanying this Demand is an explanation regarding the background of the
Claim as well as true and complete copies of invoices received by the
Undersigned in connection with such Expenses (it being understood that, in the
case of invoices in connection with legal services, any reference to legal work
performed or to expenditures made that would cause the Undersigned to waive any
privilege accorded by applicable law may have been excluded from such
attachments);


(5)the Undersigned agrees to repay to the Trust Fund in a timely manner the
amount so demanded if, after payment thereof by the Trustee from the Trust Fund,
it shall ultimately be determined by final judicial determination (as to which
all rights of appeal therefrom have been exhausted or lapsed) that the
Undersigned is not entitled to be indemnified by Granter for the amounts so
demanded as an Expense Advance;


(6)the Undersigned hereby instructs the Beneficiaries' Representative to deliver
this Demand to the Trustee in accordance with Section 4.6(a)(i) of the Trust
Agreement: and






--------------------------------------------------------------------------------



2




(7)payment of the Demanded Amount is to be made by wire transfer of funds to the
following account(s):


 
Account Name:
 
 
Account Number:
 



IN WITNESS WHEREOF, the Undersigned has executed this Demand on          ,     .




 
 
 
 
Name:





CERTIFICATION OF BENEFICIARIES' REPRESENTATIVE


The Undersigned, solely in its capacity as Beneficiaries’ Representative, does
hereby certify to the Trustee as follows:


(i) That the person named in the foregoing Demand is a Beneficiary of the Trust;
and


(ii)That the foregoing Demand is being delivered by the Undersigned, in its
capacity as Beneficiaries’ Representative, to the Trustee in accordance with
Section 4.6(a)(i) of the Trust Agreement.


The Undersigned makes no representation as to the accuracy or adequacy of the
information contained in the Demand, and undertakes no responsibility therefor.


IN WITNESS WHEREOF, the Undersigned has executed this Certification on     
    ,    




 
 
 
Beneficiaries' Representative









--------------------------------------------------------------------------------



EXHIBIT E
FORM OF
DEMAND FOR INDEMNIFICATION FOR LOSS


This Demand for indemnification of Loss (this “Demand”) is made pursuant to
Section 4.6(a)(ii) of the Indemnification Trust Agreement, dated June 23, 2003
(the “Trust Agreement”), among Juniper Networks, Inc., a Delaware corporation,
The Bank of New York (Delaware), a Delaware banking corporation, as trustee, and
the Beneficiaries' Representative appointed pursuant thereto. Unless otherwise
provided, capitalized terms used in this Demand have the respective definitions
assigned to them in the Trust Agreement.


The Undersigned hereby certifies to each of Grantor, the Trustee and the
Beneficiaries' Representative as follows:


(1)the Undersigned is party to an Indemnification Agreement with Grantor and is
a Beneficiary of the Trust (the “Indemnification Agreement”);


(2)pursuant to the Indemnification Agreement, the Undersigned has incurred
unreimbursed Losses aggregating $__________ (the “Demanded Amount”);


(3)no part of the Demanded Amount has been previously received from Grantor or
any insurer;


(4)accompanying this Demand is an explanation regarding the background of the
Claim [as well as true and complete copies of invoices received by the
Undersigned in connection with such Expenses constituting any portion of such
Losses (it being understood that, in the case of invoices in connection with
legal services, any reference to legal work performed or to expenditures made
that would cause the Undersigned to waive any privilege accorded by applicable
law may have been excluded from such attachments)] 1;


[(5)    the Undersigned agrees to cooperate with the Reviewing Party to
facilitate the Reviewing Party's determination as to whether the Undersigned is
entitled to be indemnified pursuant to the Indemnification Agreement in respect
of the matter
resulting in such Losses;] 2 










_______________________________________


1 Bracketed language to be deleted if no part of the Loss relates to Expenses
2 This paragraph (5) shall be included if no Reviewing Party determination has
yet been made.






--------------------------------------------------------------------------------



2


[(5)    a court of competent jurisdiction has determined that the Beneficiary is
entitled to the indemnification demanded hereby (and a copy of the relevant
judgment or order is attached hereto)]3 


(6)    the Undersigned hereby instructs the Beneficiaries' Representative to
deliver this Demand to the Trustee in accordance with Section 4.6(a)(i) of the
Trust Agreement: and
























































































__________________________________________


3 If there has been a court determination, include this paragraph (5).






--------------------------------------------------------------------------------



3








(7)payment of the Demanded Amount is to be made by wire transfer of funds to the
following account(s):


 
Account Name:
 
 
Account Number:
 



IN WITNESS WHEREOF, the Undersigned has executed this Demand on          ,    




 
Name:
 





CERTIFICATION OF BENEFICIARIES' REPRESENTATIVE


The Undersigned, solely in its capacity as Beneficiaries’ Representative, does
hereby certify to the Trustee as follows:


(i)That the person named in the foregoing Demand is a Beneficiary of the Trust;
and


(ii)That the foregoing Demand is being delivered by the Undersigned, in its
capacity as Beneficiaries’ Representative, to the Trustee in accordance with
Section 4.6(a)(ii) of the Trust Agreement.


The Undersigned makes no representation as to the accuracy or adequacy of the
information contained in the Demand, and undertakes no responsibility therefor.


IN WITNESS WHEREOF, the Undersigned has executed this Certification on     
    ,    




 
 
 
Beneficiaries' Representative







